Exhibit 10.41

 

LOGO [g274707g95x86.jpg]

 

To:   Steven M. Stangl From:   West Corporation Compensation Committee Date:  
February 14, 2012 Re:   Exhibit A

 

 

This Exhibit A for 2012 is entered into pursuant to your Employment Agreement.

 

1. Your base salary will be $500,000.

 

2. Effective January 1, 2012, you will be eligible to receive a bonus based on
achieving the Communication Services segment net operating Income before
corporate allocations and before amortization at the rates outlined below (“NOI
Bonus”).

 

Net Operating Income Before

Corporate Allocations and Before Amortization

   Rate

$0 - $183,360,000

   0.2726%

Over $183,360,000

   2.00%

 

3. A maximum of 75% of the pro-rata portion of the NOI Bonus may be advanced
quarterly. If any portion of the bonuses is advanced, it will be paid within
thirty (30) days from the end of the quarter. 100% of the total bonuses earned
will be paid no later than February 28, 2013. In the event there is a negative
calculation at the end of any quarter and a pro-rata portion of any bonus has
been advanced in a previous quarter, “loss carry forward” will result and be
applied to the next quarterly or year-to-date calculation. An NOI Bonus may be
applied to satisfy any loss carry forward as a result of a Revenue Bonus
advance. In the event that at the end of the year, or upon your termination if
earlier, the aggregate amount of the bonuses which have been advanced exceeds
the amount of bonus that otherwise would have been payable for 2012 (in the
absence of advances) based on the performance during 2012 (or, in the case of
your termination, based on the performance during 2012 and the projection for
performance for the balance of 2012 as of your termination date), then the
amount of such excess may, in the discretion of the Compensation Committee,
either (i) result in a “loss carry forward” which shall be applied to the
quarterly or year-to-date calculation of bonuses, salary, severance, consulting
fees and/or other amounts payable in subsequent periods, or (ii) be required to
be paid back to the company upon such request.

 

4. In addition, if West Corporation achieves its 2012 publicly stated EBITDA
guidance, you will be eligible to receive an additional one-time bonus of
$100,000. This bonus is not to be combined or netted together with any other
bonus set forth in this agreement.

 

5. All objectives are based upon West Corporation and the Communication Services
segment operations, and will not include income derived from other mergers,
acquisitions, joint ventures, stock buy backs or other non-operating income
unless specifically and individually approved by West Corporation’s Compensation
Committee.

 

6. At the discretion of the Compensation Committee, you may receive an
additional bonus based on the Company’s and your individual performance.

 

  /s/ Steven M. Stangl   Employee – Steven M. Stangl